Title: To James Madison from John E. Caldwell, 1 January 1802
From: Caldwell, John E.
To: Madison, James


					
						(Duplicate)
						Sir
						Santo Domingo 1st. Januy. 1802.
					
					I have the honor to send inclosed herewith an account of the american vessels which have entered at this port for the last six months past.  Some of them having sailed from this place before my arrival here, it has not been in my power to fill up all the details relating to them in the Statement inclosed.  I have the honor to be with respect Sir Your very obedient & humble Servant
					
						John E Caldwell
						Coml. Agent U.S. Sto. Domingo
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
